DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered.

This is a non-final office action in response to remarks filed on 15 July 2022.  Claims 1, 8, and 15 are amended. No claims are canceled or added.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments regarding the previously cited prior art teaching the newly amended language, see pages 11-15, filed 15 July 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made incorporating a newly discovered reference, Kruberg, to teach the amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esposito, II et al. (U.S. Patent Publication 2017/0126785) in view of D’Amore et al. (U.S. Patent Publication 2013/0173714) and further in view of Kruberg et al. (WO 2013/180990 A2).

Regarding claim 1, Esposito disclosed a computer-implemented method comprising: 
receiving, at a computer collaboration computer (see Esposito 0028: server 20 performs collaboration functionality for user portals 14-18), an electronic digital request, from a first user interface that executes on a first user device associated with a first user, for assistance in collaborating (see Esposito 0060: processor 950 (0028: server 20 includes processor 950 of Fig. 8) receives a collaboration request from a first user on a first node 14) on an interactive digital design (see D’Amore combination below); 
wherein the electronic digital request comprises one or more collaboration parameters (see Esposito 0034: request to collaborate includes information about the collaboration project | 0084: request for proposal (RFP) includes terms and conditions, i.e. collaboration parameters, that are required for the project); 
in response to receiving the electronic digital request (see Esposito 0084: user 502 creates and uploads RFP, collaboration system parses the received RFP to compare requirements with user profiles), automatically (see Esposito 0084: intelligent agent automatically performs comparison of requirements with profiles) determining, by the computer collaboration computer, one or more designer (see D’Amore combination below) profiles (see Esposito 0084: collaboration system uses intelligent pop agent to automatically parse the contract requirements, compare the requirements with the known abilities of other users, matching the contract to applicable users, and suggesting the best users in the system for satisfying the contract | 0033: user profiles include user interests, past and present projects, samples, collaboration requirements, etc.), each designer (see D’Amore combination below) profile satisfying one or more of the one or more collaboration parameters (see Esposito 0084: system uses intelligent pop agent to parse the contract requirements, compare the requirements with the known abilities of other users, matching the contract to applicable users, and suggesting the best users in the system for satisfying the contract); 
in response to selecting a particular designer (see D’Amore combination below) profile from the one or more designer (see D’Amore combination below) profiles (see Esposito 0084: intelligent agent suggests the best users in the system for satisfying the contract): 
automatically enabling, by the computer collaboration computer, a collaboration on the interactive digital design (see D’Amore combination below) between the first user and a second user who has the particular designer (see D’Amore combination below) profile (see Esposito 0038: invitations allow access to restricted information | 0034: user indicates acceptance of collaboration request, i.e. collaboration is automatically enabled | 0084: intelligent agent suggests the best users in the system for satisfying the contract | 0086: suggested users submit proposal to requesting user and the requesting user selects the winning proposal from among the suggested users); 
wherein the collaboration between the first user and the second user comprises automatically generating and updating product description (see D’Amore combination below) data (see Esposito 0053: intelligent pop function automatically identifies new project updates | 0060: processor 950 receives modifications to collaboration-related documents, stores the modifications, and communicates the modified document to the first and second user nodes | 0077: automatic notifications regarding project changes) that are associated with the interactive digital design (see D’Amore combination below);
wherein the product description data comprise a plurality of key-value pairs for the interactive digital design (see Kruberg combination below), and wherein the plurality of key-value pairs are translated into manufacturing instructions (see Kruberg combination below);
sending the manufacturing instructions to a manufacture to cause the manufacturer to custom manufacture, based on the manufacturing instructions, a physical product corresponding to the interactive digital design (see Kruberg combination below) 

Esposito did not explicitly disclose that the collaborative work is “on an interactive digital design”, that the user profiles are “designer” profiles, and that the updated product data is “description data that are associated with the interactive digital design” and are “for custom manufacture of the interactive digital design”.
However in a related art of collaborative work (see Esposito abstract | D’Amore abstract), D’Amore disclosed multiple users collaborating (see D’Amore 0036) on creative works, e.g. designs, graphics, etc. (see D’Amore 0041), i.e. “interactive digital design”.  Another example of the product being designed is a beach sandal (0133) that will be manufactured by a collaborating manufacturer (0142), i.e. “for custom manufacture of the interactive digital design”.  Collaborating users include a graphic artist (see D’Amore 0118), i.e. “designer”, and are matched based on the user profiles (see D’Amore 0092).  Also, a master profile includes descriptive information associated with the collaborative projects (see D’Amore 0053), i.e. “description data that are associated with the interactive digital design”, and is automatically updated (see D’Amore 0080). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Esposito and D’Amore to further describe the types of collaborative projects and types of users.  Including D’Amore’s teachings would encourage collaboration (see D’Amore 0029) by matching experienced and less-experienced users for collaboration (see D’Amore 0113) and also by protecting IP rights through tracking of each user’s contribution in collaborative projects (see D’Amore 0028). 

Esposito-D’Amore did not explicitly disclose “wherein the product description data comprise a plurality of key-value pairs for the interactive digital design, and wherein the plurality of key-value pairs are translated into manufacturing instructions” and “sending the manufacturing instructions to a manufacture to cause the manufacturer to custom manufacture, based on the manufacturing instructions, a physical product corresponding to the interactive digital design”
However in a related art of custom product design and manufacturing (see Kruberg p.1 lines 5-9 ([000ij])), Kruberg disclosed Geppetto’s Workshop that enables a user to create a product design (see [0010]), e.g. a custom computer (see [0011]), and to view a 3D visualization of the completed design (see [0012]).  The functional design layout subsystem is part of Geppetto’s Workshop (see [0022]) and the Electrical Interface Specification forms the basis for the functional design layout subsystem which enables a lay designer to design a product (see [0035]). After the design process is completed, the user submits their design for assembly (see [0067] (p.18 line 30)).
All design information is collected and stored in a JSON file including dimensions, modules in use, connections to providers for EIS requirements (see [66S1] (p.14 lines 15-27)). Electrical Interface Specification (EIS) properties are split into key-value pairs describing a property name and value (see [0066] (p. 16 line 40-p.17 line 10)), i.e. “wherein the product description data comprise a plurality of key-value pairs for the interactive digital design”.
The completed functional layout design is stored as CAD drawings and a variety of other product data in a user design archive (see [00231 (p.6 lines 15-18)). This data is retrieved from the user design archive to produce a physical layout design using an electronic design automation (EDA) tool, e.g. CAD server (see [0024]). This design is retrieved from a custom manufacturing data store (see [0027]). The EIS module [that includes the EIS key-value pairs (see above paragraph)] is represented by pseudocode in a module stored in the library 15 (see [0032]). The EIS module including the EIS data is retrieved from the library 15 along with the customized design from the archive 16 and then used to create a design instruction set, e.g. EDA auto-script, that is used to control the EDA tool and to produce the instructions sent to the manufacturing systems to build the product (see [0033]), i.e. “wherein the plurality of key-value pairs are translated into manufacturing instructions” and “sending the manufacturing instructions to a manufacture to cause the manufacturer to custom manufacture, based on the manufacturing instructions, a physical product corresponding to the interactive digital design”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Esposito-D’Amore and Kruberg to expand upon existing integrated end-to-end-design-to-delivery systems (see Kruberg [0005]) to allow for untrained users to quickly design custom products (see Kruberg [0006]). Doing so would allow for manufacturers to leverage the existing supply chain and infrastructure when providing custom design and manufacturing services, thereby increasing the flexibility of custom design with the reliability of an off-the-shelf design (see Kruberg [0082]).

Regarding claim 8, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Esposito-D’Amore-Kruberg according to the rationale provided above.  Esposito-D’Amore-Kruberg further disclosed one or more non-transitory computer readable storage media storing one or more instructions which, when executed by one or more processors, cause the one or more processors to perform the method of claim 1 above (see Esposito 0028: server 20 performs collaboration functionality, server 20 includes storage device 962 storing instructions performed by processor 950).

Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Esposito-D’Amore-Kruberg according to the rationale provided above.  Esposito-D’Amore-Kruberg further disclosed a computer collaboration computer comprising:
a memory unit (see Esposito 0028: storage device 962 on server 20);
one or more processors (see Esposito 0028: processor 950 on server 20); and
a computer collaborator (see Esposito 0028: server 20 performs collaboration functionality) performing the method of claim 1 above.

Regarding claim 2, Esposito-D’Amore-Kruberg disclosed the computer-implemented method of claim 1, further comprising: 
in response to selecting the particular designer profile from the one or more designer profiles (see Esposito 0084: intelligent agent suggests the best users in the system for satisfying the contract | D’Amore 0118: collaborating users include a graphic artist, i.e. “designer”): 
automatically generating, by the computer collaboration computer, an electronic digital collaboration invitation (see Esposito 0037: generating invitations for users to obtain access to restricted information of collaborative work) and transmitting the electronic digital collaboration invitation to a second user interface executing on a second user device associated with the second user having the particular designer profile (see Esposito 00037: sending invitation to other users | 0118: send invitation to graphic designer that matches collaboration project’s parameters | 0084: intelligent agent automatically identifies matching users, contract’s RFP is sent to the identified applicable users inviting them to submit proposals for the project); 
in response to receiving an acceptance of the electronic digital collaboration invitation (see Esposito 0038: invitations allow access to restricted information | 0034: user indicates acceptance of collaboration request | 0060: users provide responses to collaboration request | 0036: terms for collaboration include request, negotiation, and agreement): 
granting the second user access to the product description data (see Esposito 0038: invitations allow access to restricted information | 0060: users provide responses to collaboration request and obtain access to collaboration documents) as an editor (see Esposito 0052: collaborators are able to edit); 
transmitting, from the computer collaboration computer to the second user device associated with the second user, the product description data for rendering the interactive digital design in the second user interface executing on the second user device (see Esposito 0060: accessing collaborative work files, sharing modifications to the collaborative files | D’Amore 0114: rendering modifications); 
receiving a first modification to the interactive digital design from the second user interface (see Esposito 0060: processor 950 receives modifications to collaboration-related documents); 
automatically generating first updated product description data by updating the product description data based on the first modification (see Esposito 0060: processor 950 receives modifications to collaboration-related documents and stores the modifications) and propagating the first updated product description data to the first user interface and to the second user interface (see Esposito 0060: processor 950 receives modifications to collaboration-related documents, stores the modifications, and communicates the modified document to the first and second user nodes) to cause the first user interface and the second user interface to update their displays of the interactive digital design based on the first updated product description data (see D’Amore 0114: rendering modifications | Kruberg [0012]: Geppetto’s Workshop that enables a user to view a 3D visualization of the completed design | Kruberg [00441 (p. 11 line 28): update design).
The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 9, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Esposito-D’Amore-Kruberg according to the rationale provided above. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 16, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Esposito-D’Amore-Kruberg according to the rationale provided above. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 3, Esposito-D’Amore-Kruberg disclosed the computer-implemented method of claim 2, further comprising: 
in response to receiving an editing request from the first user interface to edit the interactive digital design (see Esposito 0049: users submit bids that are requests to be included in the collaboration, i.e. editing request | 0060: submitting collaboration request, collaboration involves modifying, i.e. editing, project documents): 
granting the first user access to the first product description data (see Esposito 0038: invitations allow access to restricted information | 0060: users provide responses to collaboration request and obtain access to collaboration documents) as an editor (see Esposito 0052: collaborators are able to edit); 
transmitting, from the computer collaboration computer to the first user device associated with the first user, the first updated product description data for rendering the interactive digital design in the user interface executing on the first user device (see Esposito 0060: accessing collaborative work files, sharing modifications to the collaborative files | D’Amore 0114: rendering modifications); 
receiving a second modification to the first updated product description data from the first user interface (see Esposito 0060: processor 950 receives modifications to collaboration-related documents); 
automatically generating second updated product description data by updating the first product description data based on the second modification (see Esposito 0060: processor 950 receives modifications to collaboration-related documents and stores the modifications) and propagating the second updated product description data to the first user interface and to the second user interface (see Esposito 0060: processor 950 receives modifications to collaboration-related documents, stores the modifications, and communicates the modified document to the first and second user nodes) to cause the first user interface and the second user interface to update their displays of the interactive digital design based on the second updated product description data (see D’Amore 0114: rendering modifications | Kruberg [0012]: Geppetto’s Workshop that enables a user to view a 3D visualization of the completed design | Kruberg [00441 (p. 11 line 28): update design).
The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 10, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Esposito-D’Amore-Kruberg according to the rationale provided above. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 17, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Esposito-D’Amore-Kruberg according to the rationale provided above. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 4, Esposito-D’Amore-Kruberg disclosed the method of claim 1, wherein granting access to the product description data is based on a role assigned a user, wherein the role is selected from one or more of: a customer role, a customer support agent role, a graphics designer role (see D’Amore 0118: User3 is a creator of a comic book text and wishes to collaborate with a graphic artist | 0119: User4 receives invite for User3’s project and accepts the invitation | 0120: User4 is able to access project data after accepting the invitation, user4 is granted access based on their role as a graphic artist), a customer peer role, or a custom product artist role. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 11, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Esposito-D’Amore-Kruberg according to the rationale provided above. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 18, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Esposito-D’Amore-Kruberg according to the rationale provided above. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 5, Esposito-D’Amore-Kruberg disclosed the method of claim 1, wherein a designer profile, of the one or more designer profiles, comprises one or more of: a designer name, one or more designing styles, one or more color palettes, one or more media, one or more design samples (see Esposito 0071: user profiles include work samples), one or more designer’s specialties, one or more designer’s availabilities, one or more designer’s ratings (Esposito 0071: user profiles include user ratings), or one or more designer’s scores. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.
Regarding claim 12, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Esposito-D’Amore-Kruberg according to the rationale provided above. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 19, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Esposito-D’Amore-Kruberg according to the rationale provided above. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 6, Esposito-D’Amore-Kruberg disclosed the method of claim 1, wherein the electronic digital request for the assistance in collaborating on the interactive digital design is received from the first user interface in response to the first user selecting, from the first user interface, one or more of: an explicit request selector, an assistant search selector, a help selector, a helpful tool selector, an exploring option selector, a text chat channel selector (see Esposito 0044: user initiates a message thread asking for assistance in resolving an issue), a video chat channel selector, an email selector. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 13, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Esposito-D’Amore-Kruberg according to the rationale provided above. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 20, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Esposito-D’Amore-Kruberg according to the rationale provided above. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 7, Esposito-D’Amore-Kruberg disclosed the method of claim 3, wherein each of the first modification and the second modification is transmitted (see Esposito 0060: processor 950 receives modifications to collaboration-related documents, stores the modifications, and communicates the modified document to the first and second user nodes | 0079: detailed report describing changes) as a serialized key-value pair (see Kruberg [66S1] (p.14 lines 15-27): All design information is collected and stored in a JSON file including dimensions, modules in use, connections to providers for EIS requirements | Kruberg [0066] (p. 16 line 40-p.17 line 10): Electrical Interface Specification (EIS) properties are split into key-value pairs describing a property name and value) and associated data that capture details of a modification (see Esposito 0060: processor 950 receives modifications to collaboration-related documents, stores the modifications, and communicates the modified document to the first and second user nodes | 0079: detailed report describing changes);
wherein each of the first modification and the second modification is transmitted to a product options framework that manages the interactive digital design and the product description data of a product description (see Esposito 0060: processor 950 receives modifications to collaboration-related documents, stores the modifications, and communicates the modified document to the first and second user nodes | D’Amore 0053: descriptive information associated with the collaborative projects);
wherein each of the first modification and the second modification is stored in a journaled list associated with the product description (see Esposito 0079: detailed report describing project changes, e.g. modifications to project files | Kruberg [66S1] (p.14 lines 15-27): All design information is collected and stored in a JSON file including dimensions, modules in use, connections to providers for EIS requirements);
wherein each of the first modification and the second modification is used to modify a single product attribute of the interactive digital design (see Kruberg [0066] (p. 16 line 40-p.17 line 10): Electrical Interface Specification (EIS) properties are split into key-value pairs describing a property name and value | Kruberg [00441 (p. 11 line 28): update design | Kruberg p.12 lines 20-36: update parameters | Kruberg [66S1] (p.14 lines 15-27): All design information is collected and stored in a JSON file including dimensions, modules in use, connections to providers for EIS requirements).
The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.

Regarding claim 14, the claim contains the limitations, substantially as claimed, as described in claim 7 above and is rejected under Esposito-D’Amore-Kruberg according to the rationale provided above. The motivation to combine Esposito, D’Amore, and Kruberg is the same as that presented in claim 1 above.
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        Angela.Widhalm@uspto.gov
15 December 2022

/Patrice L Winder/Primary Examiner, Art Unit 2452